Citation Nr: 1125329	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-06 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to October 1965.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, denied the Veteran's claim of entitlement to service connection for a back disability.  The claims folder has since been transferred to the RO in Louisville, Kentucky.

In December 2009, the Board remanded the matter for further development and the appeal has been returned to the Board. 

The Veteran perfected the appeal for a claim for service connection for headaches, which was also the subject of the Board's December 2009 remand.  During the pendency of the appeal, the RO granted service connection for headaches in a March 2011 rating decision.  As this represents a full grant of the benefit sought, the issue is no longer before the Board.

In a letter received in June 2010, the Veteran appears to raise a claim for service connection for a stomach disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  He contends that he injured his back outside the 784th combat control center in 1960 and that he has had problems with his back ever since that injury.  The Veteran has also indicated that his nine years of service as a radar operator contributed to his debilitating body pain.

In a letter received in June 2010, the Veteran stated that he went to a Dr. Mason, who was a chiropractor in Redford or Royal Oak, Michigan around 1966.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(1) (2010).

The Board remanded this matter in December 2009 to provide the Veteran with an examination to determine the nature and etiology of any current back disability.  As previously noted, service treatment records showed that the Veteran was seen at a dispensary on May 1, 1962, with complaints of a three week history of back pain that had progressively worsened; he stated that the pain was located in his right shoulder and neck, and increased with motion.  Diagnosis was myalgia of right shoulder girdle muscles.  An annual examination in August 1964 noted that the Veteran was treated for a sprained back; clinical evaluation of the back was normal.  The separation examination, conducted in August 1965, was negative for any complaints or diagnosis of a back disorder.  Specifically, there is no indication of any complaints or diagnosis of either a cervical or lumbar back disability.

Pursuant to the Board's remand, the Veteran was afforded an examination in July 2010.  Upon evaluation of the Veteran, the VA examiner identified multiple back disabilities, to include mild to moderate diffuse bony and disc degenerative changes, most pronounced at C6-C7 followed by C5-C6 and C7-T1.  The VA examiner also noted lumbar degenerative disc disease/degenerative joint disease which was not caused by or a result of military service activity.  In so opining, she indicated that there were no complaints of low back pain in the service records and the Veteran did not report back pain requiring medical care within one year of service discharge.  The examiner also noted that the Veteran's complaint of upper back pain shown in the service treatment record resolved as indicated by the Veteran.  Significantly absent from the July 2010 examination report is an opinion as to the etiology of the Veteran's current cervical spine disability, especially in light of the Veteran's in-service complaints related to the upper back/shoulders.  Therefore, this examination report is not an adequate basis upon which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  On remand, an opinion as the etiology of the Veteran's current cervical spine disability must be obtained. 
  
Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain his treatment records from Dr. Mason in Redford or Royal Oak, Michigan around 1966.  All efforts to obtain these records must be documented. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Arrange for the same examiner who conducted the July 2010 examination, if possible, to review the claims folder and determine the etiology of any current cervical spine disability.  If the September 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner must indicate on the examination report that review of the claims folder was undertaken.

The examiner must determine whether there is a 50 percent probability or greater that the Veteran's current cervical spine disability is related to service, specifically to include the May 1, 1962, complaints of right shoulder and neck pain.  

In determining the etiology of the current cervical spine disability, the examiner must also address the Veteran's contentions of having injured his back outside the 784th combat control center in 1960 and having problems with his back ever since that injury, and his nine years of service as a radar operator contributing to his debilitating body pain.

If the reviewer finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The examiner should provide a rationale for any opinion provided and reconcile any contradictory evidence of record.

3.  Readjudicate the Veteran's claim with consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


